Exhibit 10.4
 
 
JOINDER TO LOAN DOCUMENTS
 
This Joinder to Loan Documents (this “Joinder”) is made as of February 18, 2009,
by and among:
 
BURLINGTON COAT FACTORY WAREHOUSE CORPORATION (“Borrower”), a corporation
organized under the laws of the State of Delaware, with its principal executive
offices at 1830 Route 130, Burlington, New Jersey 08016;
 
The FACILITY GUARANTORS party to the Credit Agreement (as defined below) set
forth on Schedule I annexed hereto (collectively, the “Existing Facility
Guarantors”);
 
BURLINGTON COAT FACTORY OF IOWA, LLC (the “New Facility Guarantor”); and
 
BEAR STEARNS CORPORATE LENDING INC., a Delaware corporation, having a place of
business at 383 Madison Avenue, New York, New York 10179, as administrative
agent (in such capacity, the “Administrative Agent”) for its own benefit and the
benefit of the other Credit Parties (as defined in the Credit Agreement referred
to below) and as collateral agent (in such capacity, the “Collateral Agent”),
for its own benefit and for the benefit of the other Secured Parties (as defined
in the Credit Agreement referred to below) to the Credit Agreement (as defined
below);
 
in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.
 


W I T N E S S E T H :


A.           Reference is made to a certain Credit Agreement dated as of April
13, 2006 (as amended, modified, supplemented or restated and in effect from time
to time, the “Credit Agreement”), by and among, among others, Borrower, Existing
Facility Guarantors (together with the Borrower, the “Existing Loan Parties”),
the Lenders named therein (collectively, the “Lenders”) and Bear Stearns
Corporate Lending Inc., as Administrative Agent, (in such capacity, the
“Administrative Agent”), and as collateral agent (in such capacity the
“Collateral Agent”, and collectively with the Administrative Agent, the
“Agents”).
 
B.           Reference is further made to (i) a certain Guaranty dated as of
April 13, 2006 (as amended, modified, supplemented or restated and in effect
from time to time, the “Guaranty”) entered into among the Existing Facility
Guarantors in favor of the Administrative Agent, the Collateral Agent and the
other Secured Parties, pursuant to which each Existing Facility Guarantor
unconditionally guaranteed all Obligations of the Borrower under the Credit
Agreement and the other Loan Documents; and (ii) a certain Security Agreement
dated as of April 13, 2006 (as amended, modified, supplemented or restated and
in effect from time to time, the “Security Agreement”) entered into among the
Existing Loan Parties and the Collateral Agent, to secure the Existing Loan
Parties respective Obligations under the Loan Documents.
 

--------------------------------------------------------------------------------


C.           Pursuant to the terms of Section 5.12 of the Credit Agreement, the
Borrower is required to cause the New Facility Guarantor to become a party to,
and bound by the terms of, the Credit Agreement and certain of the other Loan
Documents, in the same capacity and to the same extent as the Existing Facility
Guarantors thereunder.
 
D.           In order for the New Facility Guarantor to become party to the
Credit Agreement and certain of the other Loan Documents as provided herein, the
New Facility Guarantor and the Existing Loan Parties are required to execute
this Joinder.
 
NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
 
1.  
Definitions.  All capitalized terms used herein and not otherwise defined shall
have the same meaning herein as in the Credit Agreement.

 
2.  
Joinder and Assumption of Obligations.  Effective as of the date of this
Joinder:

 
a.  
The New Facility Guarantor hereby:

 
i.  
Joins in the execution of, and becomes a party to (i) the Credit Agreement, as a
Facility Guarantor; (ii) the Guaranty, as a Facility Guarantor, and
unconditionally guarantees, as a primary obligor and not merely as a surety, the
due and punctual payment and performance (whether at the stated maturity, by
acceleration or otherwise) by the Borrower of all Obligations; (iii) the
Security Documents, as a Grantor; and (iv) each of the other Loan Documents to
which the Existing Facility Guarantors are a party.

 
ii.  
Assumes and agrees to perform all applicable duties and Obligations of a Loan
Party under the Credit Agreement, the Guaranty, the Security Agreement and the
other Loan Documents to which the Existing Facility Guarantors are a party.

 

--------------------------------------------------------------------------------


b.  
Without in any manner limiting the generality of clause (a) above, the New
Facility Guarantor hereby covenants and agrees that:

 
i.  
Such New Facility Guarantor shall be bound by all covenants (other than
covenants which specifically relate solely to an earlier date), agreements,
liabilities and acknowledgments of (i) a “Facility Guarantor” under the Credit
Agreement and the Guaranty and (ii) a “Grantor” under the Security Agreement, in
each case, with the same force and effect as if such New Facility Guarantor was
a signatory thereto and was expressly named therein;

 
ii.  
The Obligations may be extended or renewed, in whole or in part, without further
notice to or assent from, such New Facility Guarantor, and that it will remain
bound upon the Guaranty notwithstanding any extension or renewal of any of the
Obligations, (ii) such New Facility Guarantor is jointly and severally liable
for all Guaranteed Obligations (as defined in the Guaranty);

 
iii.  
To secure the prompt and complete payment, performance and observance of all of
the Obligations and all renewals, extensions, restructurings and refinancings
thereof, such New Facility Guarantor hereby grants, mortgages, pledges and
hypothecates to the Collateral Agent, for the benefit of the Collateral Agent
and the Secured Parties, a Lien upon all of its right, title and interest in, to
and under the Collateral.

 
3.  
Representations and Warranties.  The New Facility Guarantor hereby makes all
representations, warranties, and covenants set forth in the Credit Agreement,
the Guaranty, the Security Agreement, and each of the other Loan Documents to
which the Existing Facility Guarantors are a party, as of the date hereof (other
than representations, warranties and covenants that relate solely to an earlier
date).  To the extent that any changes in any representations, warranties, and
covenants require any amendments to the Schedules to the Credit Agreement or
other Loan Documents, such Schedules are hereby updated, as evidenced by any
supplemental Schedules (if any) annexed to this Joinder.

 
4.  
Ratification of Loan Documents.  Except as specifically amended by this Joinder
and the other documents executed and delivered in connection herewith, all of
the terms and conditions of the Credit Agreement and of the other Loan Documents
shall remain in full force and effect as in effect prior to the date hereof,
without releasing any Loan Party thereunder or Collateral granted by any Loan
Party.

 
5.  
Conditions Precedent to Effectiveness.  This Joinder shall not be effective
until the following conditions precedent have each been fulfilled to the
reasonable satisfaction of the Administrative Agent:

 

--------------------------------------------------------------------------------


a.  
This Joinder shall have been duly executed and delivered by the respective
parties hereto, and shall be in full force and effect and shall be in form and
substance reasonably satisfactory to the Administrative Agent.

 
b.  
All action on the part of the New Facility Guarantor and the other Loan Parties
necessary for the valid execution, delivery and performance by the New Facility
Guarantor of this Joinder and all other documentation, instruments, and
agreements required to be executed in connection herewith shall have been duly
and effectively taken and evidence thereof reasonably satisfactory to the
Administrative Agent shall have been provided to the Administrative Agent.

 
c.  
The New Facility Guarantor (and each other Loan Party, to the extent requested
by the Administrative Agent) shall each have delivered the following to the
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent:

 
i.  
Certificate of Legal Existence and Good Standing issued by the Secretary of the
State of its incorporation or organization.

 
ii.  
A certificate of an authorized officer of the due adoption, continued
effectiveness, and setting forth the text, of each corporate resolution adopted
in connection with the assumption of obligations under the Credit Agreement and
the other Loan Documents, and attesting to the true signatures of each Person
authorized as a signatory to any of the Loan Documents, together with true and
accurate copies of all Charter Documents.

 
iii.  
Execution and delivery by the New Facility Guarantor of such other documents,
agreements and certificates as the Administrative Agent and the Collateral Agent
may reasonably require.

 
d.  
Upon the reasonable request of the Administrative Agent, the Agents shall have
received a favorable written legal opinion of the Loan Parties’ counsel
addressed to the Agents and the other Lenders, covering such matters relating to
the New Facility Guarantor, the Loan Documents and/or the transactions
contemplated thereby as the Agents shall reasonably request.

 
e.  
The Administrative Agent shall have received all documents and instruments,
(including an authenticated record authorizing the Agents and their
representatives to file such UCC financing statements as the Agents may
determine to be appropriate), required by law or requested by the Administrative
Agent or the Collateral Agent to create or perfect the first priority Lien
(subject only to Permitted Encumbrances having priority by operation of
Applicable Law) intended to be created under the Loan Documents and all such
documents and instruments shall have been so filed, registered or recorded or
other arrangements reasonably satisfactory to the Agents.

 

--------------------------------------------------------------------------------


f.  
The Loan Parties shall have executed and delivered to the Agents such additional
documents, instruments, and agreements as the Agents may reasonably request.

 
6.  
Miscellaneous.

 
a.  
This Joinder may be executed in several counterparts and by each party on a
separate counterpart, each of which when so executed and delivered shall be an
original, and all of which together shall constitute one instrument.

 
b.  
This Joinder expresses the entire understanding of the parties with respect to
the transactions contemplated hereby.  No prior negotiations or discussions
shall limit, modify, or otherwise affect the provisions hereof.

 
c.  
Any determination that any provision of this Joinder or any application hereof
is invalid, illegal or unenforceable in any respect and in any instance shall
not effect the validity, legality, or enforceability of such provision in any
other instance, or the validity, legality or enforceability of any other
provisions of this Joinder.

 
d.  
The Loan Parties shall pay all Credit Party Expenses of the Agents and the
Secured Parties, including, without limitation, all such Credit Party Expenses
incurred in connection with the preparation, negotiation, execution and delivery
of this Joinder in accordance with the terms of the Credit Agreement.

 
e.  
THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF
THE STATE OF NEW YORK.

 
[SIGNATURE PAGES FOLLOW]

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each of the undersigned has caused this Joinder to be duly
executed and delivered by its proper and duly authorized officer as of the date
first written above.
 


 
NEW FACILITY GUARANTOR:


BURLINGTON COAT FACTORY OF IOWA, LLC


By:__/s/ Paul Tang_________
Name:  Paul Tang
Title:    Executive Vice President







 
 

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:


BEAR STEARNS CORPORATE LENDING INC.
 
By:           __/s/  Barry Bergman________
Name:                      Barry Bergman
Title:                      Managing Director
 


 
COLLATERAL AGENT:
 
BEAR STEARNS CORPORATE LENDING INC.




By:           __/s/ Barry Bergman___
Name:                      Barry Bergman
Title:                      Managing Director
 


 

 
 

--------------------------------------------------------------------------------

 



Acknowledged and Agreed:


BURLINGTON COAT FACTORY WAREHOUSE CORPORATION,
as Borrower


By:______/s/ Paul Tang _____________________
Name:  Paul Tang
Title:    Executive Vice President






THE ENTITIES LISTED ON SCHEDULE I HERETO, as Existing Facility Guarantors


By:___/s/  Paul Tang ________________________
Name:   Paul Tang
Title:     Executive Vice President









 
 

--------------------------------------------------------------------------------

 

Schedule I


Existing Facility Guarantors




Burlington Coat Factory Warehouse Corporation (Lead Borrower)
Baby Depot of California, LLC
Bee Ridge Plaza, LLC
Burlington Coat Factory Direct Corporation
Burlington Coat Factory Holdings, Inc.
Burlington Coat Factory Investments Holdings, Inc.
Burlington Coat Factory of Alabama, LLC
Burlington Coat Factory of Arizona, LLC
Burlington Coat Factory of Arkansas, LLC
Burlington Coat Factory of California, LLC
Burlington Coat Factory of Colorado, LLC
Burlington Coat Factory of Connecticut, LLC
Burlington Coat Factory of Delaware, LLC
Burlington Coat Factory of Florida, LLC
Burlington Coat Factory of Georgia, LLC
Burlington Coat Factory of Idaho, LLC
Burlington Coat Factory of Illinois, LLC
Burlington Coat Factory of Iowa, LLC
Burlington Coat Factory of Indiana, LLC
Burlington Coat Factory of Kansas, LLC
Burlington Coat Factory of Kentucky, Inc.
Burlington Coat Factory of Louisiana, LLC
Burlington Coat Factory of Maine, LLC
Burlington Coat Factory of Maryland, LLC
Burlington Coat Factory of Massachusetts, LLC
Burlington Coat Factory of Michigan, LLC
Burlington Coat Factory of Minnesota, LLC
Burlington Coat Factory of Mississippi, LLC
Burlington Coat Factory of Missouri, LLC
Burlington Coat Factory of Nebraska, LLC
Burlington Coat Factory of Nevada, LLC

 
 

--------------------------------------------------------------------------------

 

Burlington Coat Factory of New Hampshire, LLC
Burlington Coat Factory of New Jersey, LLC
Burlington Coat Factory of New Mexico, LLC
Burlington Coat Factory of New York, LLC
Burlington Coat Factory of North Carolina, LLC
Burlington Coat Factory of North Dakota, LLC
Burlington Coat Factory of Ohio, LLC
Burlington Coat Factory of Oklahoma, LLC
Burlington Coat Factory of Oregon, LLC
Burlington Coat Factory of Pennsylvania, LLC
Burlington Coat Factory of Pocono Crossing, LLC
Burlington Coat Factory of Rhode Island, LLC
Burlington Coat Factory of South Carolina, LLC
Burlington Coat Factory of Texas, Inc.
Burlington Coat Factory of Texas, L.P.
Burlington Coat Factory of Utah, LLC
Burlington Coat Factory of Virginia, LLC
Burlington Coat Factory of Washington, LLC
Burlington Coat Factory of West Virginia, LLC
Burlington Coat Factory of Wisconsin, LLC
Burlington Coat Factory Purchasing, Inc.
Burlington Coat Factory Realty Corp.
Burlington Coat Factory Realty of Bellaire, Inc.
Burlington Coat Factory Realty of Bloomingdale, Inc.
Burlington Coat Factory Realty of Coliseum, Inc.
Burlington Coat Factory Realty of Coral Springs, Inc.
Burlington Coat Factory Realty of Des Peres, Inc.
Burlington Coat Factory Realty of Desert Sky, Inc.
Burlington Coat Factory Realty of Dublin, Inc.
Burlington Coat Factory Realty of Edgewater Park, Inc.
Burlington Coat Factory Realty of El Paso, Inc.
Burlington Coat Factory Realty of Fairfax, Inc.
Burlington Coat Factory Realty of Florin, Inc.
Burlington Coat Factory Realty of Franklin, Inc.

 
 

--------------------------------------------------------------------------------

 



Burlington Coat Factory Realty of Greenwood, Inc.
Burlington Coat Factory Realty of Huntsville, LLC
Burlington Coat Factory Realty of Langhorne, Inc.
Burlington Coat Factory Realty of Memphis, Inc.
Burlington Coat Factory Realty of Mesa, Inc.
Burlington Coat Factory Realty of Morrow, Inc.
Burlington Coat Factory Realty of North Attleboro, Inc.
Burlington Coat Factory Realty of Orlando, Inc.
Burlington Coat Factory Realty of Paramus, Inc.
Burlington Coat Factory Realty of Pinebrook, Inc.
Burlington Coat Factory Realty of River Oaks, Inc.
Burlington Coat Factory Realty of Sarasota, Inc.
Burlington Coat Factory Realty of Tulsa, Inc.
Burlington Coat Factory Realty of University Square, Inc.
Burlington Coat Factory Realty of Ventura, Inc.
Burlington Coat Factory Realty of West Colonial, Inc.
Burlington Coat Factory Realty of West Mifflin, Inc.
Burlington Coat Factory Realty of Westmoreland, Inc.
Burlington Coat Factory Realty of Whitehall, Inc.
Burlington Coat Factory Realty of Yonkers, Inc.
Burlington Coat Factory Warehouse of Anchorage, Inc.
Burlington Coat Factory Warehouse of Atlanta, Inc.
Burlington Coat Factory Warehouse of Baytown, Inc.
Burlington Coat Factory Warehouse of Bristol, LLC
Burlington Coat Factory Warehouse of Charleston, Inc.
Burlington Coat Factory Warehouse of Cheltenham, Inc.
Burlington Coat Factory Warehouse of Cleveland, Inc.
Burlington Coat Factory Warehouse of Coliseum, Inc.
Burlington Coat Factory Warehouse of Detroit, Inc.
Burlington Coat Factory Warehouse of East St. Louis, Inc.
Burlington Coat Factory Warehouse of Edgewater Park Urban Renewal Corp.
Burlington Coat Factory Warehouse of Grand Rapids, Inc.
Burlington Coat Factory Warehouse of Hickory Commons, Inc.
Burlington Coat Factory Warehouse of Langhorne, Inc.

 
 

--------------------------------------------------------------------------------

 



Burlington Coat Factory Warehouse of Memphis, Inc.
Burlington Coat Factory Warehouse of Montgomeryville, Inc.
Burlington Coat Factory Warehouse of New Jersey, Inc.
Burlington Coat Factory Warehouse of Redford, Inc.
Burlington Coat Factory Warehouse of San Bernadino, LLC
Burlington Coat Factory Warehouse of Shelby, Inc.
Burlington Coat Factory Warehouse of Wilkes-Barre, Inc.
Burlington Coat Factory Warehouse Inc.
Burlington Coat Realty of East Windsor, Inc.
Burlington Coat Realty of Gurnee, Inc.
Burlington Coat Realty of Houston, Inc.
Burlington Coat Realty of Las Vegas, Inc.
Burlington Coat Realty of Plano, Inc.
Burlington Coat Realty of Potomac, Inc.
Burlington Factory Warehouse of Reading, Inc.
C.F.B., Inc.
C.F.I.C. Corporation
C.L.B., Inc.
Cohoes Fashions of Connecticut, LLC
Cohoes Fashions of Cranston, Inc.
Cohoes Fashions of Massachusetts, LLC
Cohoes Fashions of New Jersey, LLC
Cohoes Fashions of New York, LLC
Georgetown Fashions Inc.
K&T Acquisition Corp.
LC Acquisition Corp.
MJM Designer Shoes of California, LLC
MJM Designer Shoes of Delaware, LLC
MJM Designer Shoes of Florida, LLC
MJM Designer Shoes of Moorestown, Inc.
MJM Designer Shoes of New Jersey, LLC
MJM Designer Shoes of New York, LLC
MJM Designer Shoes of Pennsylvania, LLC
MJM Designer Shoes of Texas, Inc.

 
 

--------------------------------------------------------------------------------

 



Monroe G. Milstein, Inc.
Super Baby Depot of Moorestown, Inc.
BCF Cards, Inc.
Burlington Coat Factory of Puerto Rico, LLC
Burlington Coat Factory of Hawaii, LLC
Burlington Coat Factory of Montana, LLC
Burlington Coat Factory of Vermont, LLC
Burlington Coat Factory of South Dakota, LLC
Burlington Coat Factory of Wyoming, LLC





















